Citation Nr: 1417159	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  09-21 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a bilateral shoulder condition, to include as secondary to a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.   Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In January 2014 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a cervical spine condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is necessary prior to adjudication of the claims on appeal.

The Veteran is claiming service connection for a low back condition, which he alleges began in 1953 when he fell down a fire pole and was subsequently exacerbated by frequent heavy lifting as part of his in-service duties.  During the Veteran's August 2012 VA examination, the examiner indicated the Veteran currently had a low back disability, but opined that it was less likely as not incurred in or caused by service.  He stated that there were no in-service records that could serve to objectively verify the claim, and that the Veteran's sick call treatment record and separation evaluation did not note a back injury.  However, the Veteran's sick call treatment records indicate three days of treatment for a lower back sprain in July 1953.    

Additionally, in May 2012, the Veteran's VA primary care physician submitted a statement suggesting an etiological connection between the Veteran's back and shoulder pain and his service, and VA treatment records from August 2011 include a discussion of the possible origin of the Veteran's back and shoulder pain.  As this evidence was not addressed by the VA examiner, the Board finds that remand for an additional opinion is required.

Additionally, the record contains a May 1993 letter from the Social Security Administration informing the Veteran of an award of disability benefits.  It is unclear whether the underlying claim would provide any relevant information concerning the issues on appeal.  Thus, on remand, the Veteran should be asked if his claim for SSA benefits was related to his claimed back and shoulder conditions and if so, such records should be requested on remand.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).


Any outstanding records of relevant VA treatment should also be obtained and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the Veteran whether his claim for disability benefits from the Social Security Administration (SSA) included his claimed back and shoulder conditions.  If so, the RO should request copies of any SSA disability benefit determinations as well as any copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.

2.  Obtain relevant VA treatment records for the Veteran dating since April 2012.  If any requested records are not available, the claims file should be annotated as such and the Veteran notified of such.

3.  After the above has been completed to the extent possible and any responses received have been associated with the claims file, return the claims file to the August 2012 VA examiner, if available.  The August 2012 examination report and the claims file should be reviewed.  Following review of the claims file and examination report, the examiner should provide an addendum opinion as to whether the Veteran's current low back condition is at least as likely as not (a 50 percent probability or greater) related to his active service.  In issuing the opinion, the examiner should address the back sprain treatment noted in the Veteran's sick call treatment record, as well as the May 2012 and August 2011 discussions the possible etiology of his back condition.  [The sick call note is in VBMS under 2/13/2012 Medical Treatment Record-Government Facility, p. 5 of entry].  If the examiner still concludes that the current low back condition is not related to military service, the examiner should explain the medical basis for the conclusion reached.  Rationales for all opinions should be provided.

If the original examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to provide the requested opinion.  If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.

4.  After completing the requested actions and any additional action deemed warranted, the RO/AMC 
should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




